O’BRIEN, J.
(dissenting). The judgment includes damages from 1892 and it is certain that no damages should have been awarded prior to Ma}' 1, 1895. The amount in this case is reasonable and could *1061be sustained if confined to the period subsequent to May 1, 1895. It is impossible however from this record to separate^ the damages or determine how much were allowed for the prior period. The judgment for this reason is erroneous and should be reversed and a new trial ordered, with costs to the appellant to abide the event.